Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species I (Figs 1, 3 including claims 1 – 4, 7 – 14, 17 – 20) in the reply filed on 2/14/2022 is acknowledged.
Claims 5, 6, 15, 16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/14/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: drive motor 354 is not in Fig. 4 as described at paragraph [0062] as filed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “352” has been used to designate both “the sample chamber” and “the output shaft” at paragraph [0067] as filed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2003/0057973 A1 to Nojima et al (hereinafter “Nojima”).

Regarding Claim 12, Nojima teaches a method of material testing (see abstract, paragraph [0001] and Figs. 1 – 8 generally illustrating smart tools that can be used to sense distance from the tool/rod/tip to the surface that is being analyzed and provide haptic feedback to the operator) comprising: 
providing a material testing system including an output shaft (see for instance tool 11, Figs. 4, 5A, 5B see paragraph [0066]); 
receiving, by the material testing system, a test specimen (see sample of boiled egg as an example of human body at Fig. 5A, 5B, see paragraph [0068]); 
setting up a test process for the test specimen by moving the output shaft relative to the test specimen (see paragraph [0069] describing a force being applied to the smart tool to cause the tool 11 to intrude into the inside of the specimen being tested, see Fig. 5A); and 
providing haptic feedback (see Fig. 4 showing elements 13 – 22 that work together to provide a haptic feedback to the user, see paragraph [0066]) to an operator of the material testing system related to a position or state of the output shaft relative to the test specimen during the setting up (see paragraph [0070] – [0074] describing the embodiment of the smart tool calculating linear information such as the distance between the tool and a predetermined area of the specimen and based on the distance .  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4, 7 – 11, 13, 14, 17 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nojima.

Regarding Claim 1, Nojima teaches a material testing system (see abstract, paragraph [0001] and Figs. 1 – 8 generally illustrating smart tools that can be used to sense 
an output shaft (see for instance tool 11, Figs. 4, 5A, 5B see paragraph [0066]) configured to be moved (see paragraph [0069] describing a force being applied to the smart tool to cause the tool 11 to intrude into the inside of the specimen being tested, see Fig. 5A), the output shaft (11) coupleable to a test specimen (see sample of boiled egg as an example of human body at Fig. 5A, 5B, see paragraph [0068]) such that movement of the output shaft (11) imparts a mechanical force on the test specimen (see force being exerted on the sample at Figs. 5A, 5B); and 
a haptic feedback system (see Fig. 4 showing elements 13 – 22 that work together to provide a haptic feedback to the user, see paragraph [0066]) configured to provide an operator of the material testing system haptic feedback related to a position or state of the output shaft relative to the test specimen during setup (see paragraph [0070] – [0074] describing the embodiment of the smart tool calculating linear information such as the distance between the tool and a predetermined area of the specimen and based on the distance information, performs control on the tool and provide haptic sensation (sense of force) to the tool handled by the operator/user, see also paragraph [0017]).
Even though Nojima teaches an output shaft configured to be moved by a force as indicated above and as also described in the different embodiments as being moved manually by the operator holding the tool as described at paragraphs [0080] and [0090], Nojima is silent regarding the output shaft configured to be moved by operation of a motor.  However, it would have been obvious to one having ordinary skill in the art In re Venner, 120 USPQ 192 (CCPA 1958).  In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to move the shaft by a motor, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 2, Nojima as modified above teaches wherein the output shaft is configured to provide the haptic feedback to the operator by way of a tactile response sent through the output shaft (see paragraphs [0066] describing a scenario of when the tool 11 is considered to be in close proximity to the predetermined area, the system provides haptic sensation (sense of force) to the tool handled by the operator, see also paragraphs [0080] describing repulsive force applied to the tool such that the user feels an interface in the specimen, see also paragraphs [0090] describing the tool 40 vibrating and conveying a sensation to the user).  

Regarding Claim 3, Nojima as modified above teaches wherein the tactile response includes moving the output shaft by the motor (see paragraphs [0066], [0070], [0080], describing the tool being moved by motor 17, Fig. 4 and/or 37, Fig. 6 with repulsive force which is felt by the user).  

Regarding Claims 4  and 13, Nojima as modified above teaches wherein the tactile response is a low energy vibration in the output shaft (see paragraphs [0039], [0089] – [0092] describing vibration of the tool that is felt by the user, even though Nojima teaches a vibration in the output shaft, Nojima does not explicitly teach the vibration being a “low energy” vibration, however it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize the vibration of Nojima as a low energy vibration, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art).  

Regarding Claims 7 and 17, Nojima as modified above teaches wherein the material testing system is at least one of an axial loading system, a torsion loading system, a dynamic mechanical analysis system, and a rheometer system (see Figs. 4, 5A, 5B denoting a system that provides axial loading and/or see Fig. 6 – 7, can be considered as a dynamic mechanical analysis system).  

Regarding Claims 8 and 18, Nojima as modified above teaches wherein the haptic feedback system is configured to provide a first tactile response to indicate that a position of the output shaft or load on a sample is met (see paragraphs [0022], [0027], [0053] – [0056] describing repulsive force having certain size and which can be increased based on environmental factors, thus suggesting that the repulsive force (i.e. the haptic sensation force provided to the user) is of different values thus can be 

Regarding Claims 9 and 19, Nojima as modified above teaches wherein the haptic feedback system is configured to provide a second tactile response at or near a movement or force limit of the output shaft for the setup, wherein the second tactile response is different than the first tactile response (see paragraphs [0053] – [0056], [0066] describing a repulsive force that generates a braking force and stops the tool, thus can be considered as the second tactile response when it reaches the “dangerous area” as indicated at paragraph [0066]).  

Regarding Claims 10 and 20, Nojima as modified above teaches wherein the first and second tactile responses are responses selected from the group consisting of a single pulse, rapid successive pulses, an increased resistive force to further movement of the output shaft, pulses that repeat at predetermined time intervals, and a resistive force that is proportional to position of the output shaft  (see paragraphs [0053], [0066] describing causing the generated repulsive force to increase, thus reading on the invention as claimed).  

Regarding Claim 11, Nojima teaches a material test system (see abstract, paragraph [0001] and Figs. 1 – 8 generally illustrating smart tools that can be used to sense 
a first specimen contact body (see electrode 31, Fig. 6, paragraph [0078] that contacts the specimen i.e. oil O and water WA), hence can reasonably be considered as the first specimen contact body); 
a second specimen contact body (see electrode 32, Fig. 6, paragraph [0078] that contacts the specimen (i.e. oil O and water WA) hence can reasonably be considered as the second specimen contact body), wherein a test specimen (oil O and water WA) is configured to be placed between the first specimen contact body and the second specimen contact body (see arrangement at Fig. 6 illustrating the specimen O and WA being between the two contact bodies); and 
an output shaft (see rod 30, Fig. 6, see paragraph [0078]) attached to and extending from the first specimen contact body (see Fig. 6 illustrating the output shaft/rod 30 attached to and extending from the electrode/first specimen contact body 31), the output shaft (30) configured to be moved (see paragraph [0080] describing the user holding the tool 30 in his hand and further the user moves the tool from oil layer to the water layer, thus it is configured to be moved), wherein the output shaft (30) is configured to provide haptic feedback to an operator touching the output shaft during setup of a test process (see paragraph [0080] stating “When the user moves the tool from the oil layer to the water layer, electric current flows between electrodes 31 and 32, which is decided by ammeter 33 and electric resistance decision portion 34, and, based on the decision results, the repulsive force is calculated and motor 37 applies the 
Even though Nojima teaches an output shaft configured to be moved by a user holding the tool by hand as indicated above, Nojima is silent regarding the output shaft configured to be moved by operation of a motor.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to move the output shaft/tool by operation of a motor instead of by hand, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192 (CCPA 1958).  In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to move the shaft by a motor, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 14, Nojima as modified above teaches controlling the low energy vibration sent through the output shaft by a motor that is configured to move the output shaft during testing (see paragraph [0055] stating “By rotating a weight with the motor, vibration can be applied to the tool itself”, see also paragraphs [0089], [0090] describing a vibrator 44 that vibrates the pointer 40 held by the user and where the vibrator 44 is driven by the haptic sensation conversion portion 43 that controls the vibration, thus reading on the invention as claimed).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action which comprises the following relevant arts:
Dong Z et al. (CN 1757591 A) teaches a nano operation based on real-time sensing and visual image interaction and provides an operator with haptic and visual feedback. 
Allenby C (CN-106535812-A) teaches a system to provide tactile feedback during medical procedure.
Abe T et al. (WO-2017022466 A1) teaches an operational feedback generation device such that a haptic driving force can be accurately transmitted and the sensitivity to a delicate and fine touch can be improved.
Iwanami et al. (U.S. 6703999 B1) teaches a computer user interface for use in a transport vehicle comprising a vibrator advantageously provides haptic feedback such as feedback relating to or based on the sense of touch. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861